Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The prior art of record does not teach wherein an actuating pin extends from said actuation drum to a ramp of said brake shoe, wherein a relative rotational speed of the actuation drum to the axle causes said actuating pin to shift up and down said ramp as the relative rotational speed of the actuation drum to the axle increases and decreases thus causing said brake shoe to radially expand and contract relative to said axle or an actuating pin, wherein said actuating pin is attached to said actuation drum, wherein said actuating pin extends into said actuation slot of said brake shoe, wherein said actuating pin and said actuating pin slot are configured such that rotation of said actuation drum and actuating pin causes the radial expansion and contraction of said brake shoe.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELANIE TORRES WILLIAMS whose telephone number is (571)272-7127. The examiner can normally be reached Monday, Tuesday and Thursday, 7:00AM-3:00PM, Wednesday - 7:00AM - 10:00AM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571-272-7124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MELANIE TORRES WILLIAMS/
Primary Examiner
Art Unit 3657



MTWFebruary 3, 2022